Citation Nr: 1716783	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO. 12-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had active duty service from April 1981 to April 1985 and had subsequent National Guard service with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2017 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a January 2013 rating decision of the RO in Nashville, Tennessee.

In October 2015, the appellant presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file.

In a decision dated in July 2016, the Board denied claims of entitlement to service connection for an acquired psychiatric disorder, a thoracolumbar spine disorder, and an upper gastrointestinal disorder. The appellant appealed that decision to the Veterans Court. 

In an Order dated in February 2017, pursuant to a Joint Motion for Partial Remand, the Veterans Court vacated the Board's decision in part, and remanded the issue of entitlement to service connection for an acquired psychiatric disorder to the Board for additional development consistent with the Joint Motion. The parties agreed that the other issues addressed in the July 2016 Board decision should not be disturbed. 


FINDING OF FACT

No current acquired psychiatric/mental disorder is related to service or to a service-connected disability or disabilities. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set out in the Introduction, this appeal comes to the Board on remand from a February 2017 Joint Motion for Partial Remand (Joint Motion) of a March 2016 Board decision. The basis for the Joint Motion relates entirely to the Board's discussion of VA's duty to assist the appellant in obtaining an adequate medical opinion, in particular, to discuss whether the examination report relied upon by the Board addressed the appellant's diagnosed anxiety disorder, in addition to his diagnosed posttraumatic stress disorder (PTSD) and depressive disorder. The parties did not identify any other errors or deficiencies in the Board's prior decision. Accordingly, the Board incorporates by reference the July 2016 decision for its general statement of the law and facts, and for its reasons and bases discussion. The Board addresses here the deficiencies identified by the parties to the Joint Motion. 

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the appellant's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McClendon, 20 Vet. App. 79. 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted. In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279.

Once VA undertakes the effort to provide an examination, it must provide an adequate one. Barr v. Nicholson, 21 Vet. App. 303, 311(2007). An inadequate examination frustrates judicial review. Hicks v. Brown, 8 Vet. App. 417, 422 (1995). Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail. 

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

A review of the pertinent evidence includes the service treatment records, which reveal no treatment during service for psychiatric complaints. When examined at the start of his National Guard obligation on November 1, 1988, more than 3 years after his period of active duty, the appellant reported no history of, or current, depression, excessive worry, or nervous trouble of any sort. A concurrent examination reveals the appellant was found to be psychiatrically normal. He was assigned a Physical Profile rating indicative of a high level of medical fitness regarding psychiatric functioning and, consequently, fitness for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). This is probative evidence that there was no psychiatric disorder during active duty service or in the immediate post-service period.

A March 4, 1992, orthopedic consultation reveals the appellant's complaint of some increased nervousness after episodes of back pain, with difficulty sleeping that night (VBMS record 05/27/2011).

An April 16, 1998, report reveals a notation that an anti-depressant was being considered. Outpatient notes in November 16, 2000, December 19, 2000, and May 5, 2001, mention depression as a current symptom.  An October 1, 2001, psychological assessment reveals a diagnosis of pain disorder associated with both psychological factors and a general medical condition (severe degenerative disk disease and spinal scoliosis) (VBMS record 05/27/2011). 

VA outpatient records from 2003 to 2011 reveal the appellant was receiving medication to treat depression (VBMS record 02/04/2008).

A November 7, 2012, Mental Health Assessment reveals that the appellant denied PTSD symptoms.  A December 4, 2012, Mental Health Initial Evaluation reveals the examiner's discussion that it is reasonable to believe his depression is related to his physical condition, but it is also likely that it is major depression related not only to chronic pain, but to his feelings of being disconnected which may be reinforced by his perceptions about the treatment he is receiving (Virtual VA record 01/16/2013).

A September 12, 2013, Mental Health Note reveals an Axis I diagnosis of depression secondary to pain.  An April 15, 2013, Mental Health Note reveals the appellant denied PTSD symptoms.  The impression was depression from pain, in partial remission (Virtual VA record 12/03/2014).  

As cited by the parties to the Joint Motion, a March 28, 2014, Mental Health Note reveals the appellant's report that, currently his pain was causing him more anxiety than depression. He denied any panic attacks. The examiner assessed depressive disorder secondary to pain, and anxiety disorder, NOS (Virtual VA 12/03/2014).

VA obtained a VA examination in May 2015 which includes a medical opinion. The examiner reviewed the appellant's service treatment records and post-service outpatient records. This review revealed that his diagnosis had "most consistently been depression."

Regarding the diagnosis, the VA examiner found that the criteria for a PTSD diagnosis were not met. The examiner found that the appellant has another Mental Disorder diagnosis, which he identified as "Depressive Disorder Due To Degenerative Disc Disease, with depressive features." 

The VA examiner also found that the appellant does not have more than one mental disorder. The examiner noted that presence of depressed mood and disturbances of motivation and mood. The examiner found that the appellant does not have any other symptoms attributable to mental disorders. The examiner finally noted that, upon completing the interview the appellant was asked if he believed that the interview had covered all relevant issues and he was asked if he had been given the opportunity to provide any additional information which might support his claim. The appellant replied yes to both of these questions. 

After a review of all of the evidence, the Board finds that the May 2015 examination is adequate and that no additional examination or opinion is necessary. Moreover, the Board finds the May 2015 report to be the most persuasive evidence of record regarding the nature and identity of the appellant's psychiatric disorder. 

The May 2015 examiner's assessment of the psychiatric disorders present in this case is unequivocal. The examiner found no anxiety disorder to be present. All symptoms were attributed to the diagnosis of depressive disorder. While an outpatient examiner on one occasion offered a diagnosis of anxiety disorder NOS, this was on the stated basis that, currently his pain is causing him more anxiety than depression. Thus, by its very wording, the diagnosis was not intended to upend the appellant's diagnostic history, but to reflect that examiner's assessment of the appellant's then current symptomatology. 

The Board finds that the different diagnoses in this case represent subjective differences of opinion as to the nature of the same psychiatric disorder, rather than multiple separate disorders. The fact that the May 2015 examiner did not endorse the diagnosis of anxiety disorder NOS does not reflect or reveal a deficiency or  inadequacy in the May 2015 examination.

While the May 2015 report did not specifically acknowledge the March 2014 diagnosis, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file. Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners). The Veterans Court stated that examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion. Monzingo, 26 Vet. App. at 105.

Here, the May 2015 examiner explicitly stated that the claims file was reviewed, and he provided a discussion of pertinent findings in the prior clinical history. Moreover, the examiner's statement that his diagnosis had "most consistently been depression" is a tacit acknowledgement that there were other diagnoses. 

In sum, the Board finds that the May 2015 examination report and medical opinion are adequate and, in light of the stated rationale, which reflects a knowledge and understanding of the appellant's clinical history, are the most persuasive evidence of record regarding the identity of the appellant's psychiatric disorder. 

Even if the Board were hypothetically to have found the March 2014 diagnosis to be more persuasive than that of the May 2015 examiner, the admittedly low threshold of McClendon would still not be met regarding the need to obtain a supplemental opinion addressing anxiety disorder NOS, because the report explicitly attributes the anxiety disorder to pain. This is not the same situation as in McClendon, where there was inconclusive evidence suggesting that the claimed disorder "may be associated" with military service. The very evidence cited by the parties to the Joint Motion includes an affirmative statement that the diagnosis was attributed to pain. In addition to the May 2015 report which explicitly linked the appellant's psychiatric disorders to nonservice-connected back pain, other records also endorse this relationship. See March 1992 (noting nervousness after episodes of back pain); and April 1998 (diagnosing pain disorder associated with back pain). 

The Board observes that service connection has only been granted for hearing loss and tinnitus. Service connection is not in effect for a back or spine disorder, or indeed, any disability associated with pain. 

The only evidence in favor of the asserted relationship between the diagnosis of anxiety disorder NOS and service in this hypothetical analysis is the appellant's generalized lay assertion. This is not a sufficient basis to obtain an opinion. 

In sum, the Board finds that the medical evidence is adequate and no additional development is warranted. McClendon, 20 Vet. App. 79; Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.

The Board includes by reference its findings of fact and conclusions of law from the July 2016 decision and reiterates that an acquired psychiatric disorder is not related to service or to any service-connected disability; the appellant does not have a psychosis; and, the appellant did not become disabled by an acquired psychiatric disorder as a result of an injury or disease incurred in the line of duty during a period of ACDUTRA. Accordingly, service connection for an acquired psychiatric disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


